                                           Case 3:20-cv-03235-CRB Document 7 Filed 05/14/20 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ANDRE SMITH, T16447,                               Case No. 20-cv-03235-CRB (PR)
                                   7                    Petitioner,                         ORDER DISMISSING PETITION FOR
                                                                                            A WRIT OF HABEAS CORPUS AS
                                   8             v.                                         SECOND OR SUCCESSIVE
                                   9     RICK HILL, Warden,                                 (ECF Nos. 2 & 3)

                                  10                    Respondent.

                                  11          Petitioner, a state prisoner currently incarcerated at Folsom State Prison, has filed a second

                                  12   or successive petition for a writ of habeas corpus under 28 U.S.C. § 2254 challenging a judgment
Northern District of California
 United States District Court




                                  13   of conviction and sentence from Alameda County Superior Court. His first petition was denied as

                                  14   untimely under 28 U.S.C. § 2244(d) on July 30, 2013. See Smith v. Lewis, No. 12-cv-04011-CRB

                                  15   (PR) (N.D. Cal. July 30, 2013) (order granting motion to dismiss).

                                  16          A second or successive petition may not be filed in this court unless petitioner first obtains

                                  17   from the United States Court of Appeals for the Ninth Circuit an order authorizing this court to

                                  18   consider the petition. See 28 U.S.C. § 2244(b)(3)(A); see also McNabb v. Yates, 576 F.3d 1028,

                                  19   1029 (9th Cir. 2009) (§ 2244(b) applies when prior petition was dismissed as untimely). Petitioner

                                  20   has not obtained such an order from the Ninth Circuit. The instant petition accordingly is

                                  21   DISMISSED without prejudice to refiling if petitioner obtains the necessary order.

                                  22          But based solely on petitioner’s affidavit of poverty, his application to proceed in forma

                                  23   pauperis (ECF No. 2) under 28 U.S.C. § 1915 is GRANTED.

                                  24          The clerk shall close the file and terminate all pending motions (see ECF No. 3) as moot.

                                  25          IT IS SO ORDERED.

                                  26   Dated: May 14, 2020

                                  27                                                   ______________________________________
                                                                                       CHARLES R. BREYER
                                  28                                                   United States District Judge
